Citation Nr: 1450198	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder, (PTSD).  

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for human immunodeficiency virus (HIV).  

4.  Entitlement to service connection for a left eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to January 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Decision Review Office of the RO in September 2009.  He then testified before the undersigned Veterans Law Judge in a hearing at the RO in August 2014.  A transcript of each hearing has been associated with the claims file.  

The Veteran's service personnel record was received by VA in July 2008.  Because they are relevant official service department records that had not been previously associated with the claims file, all previously denied claims now on appeal will be reconsidered.  See 38 C.F.R. § 3.156(c) (2014).  

The issue of entitlement to service connection for chronic nasal septum infection was raised by the Veteran at his August 2014 hearing.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of (1) service connection for left ear hearing loss; (2) service connection for HIV; and (3) service connection for a left eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

The Veteran was assaulted and experienced depression during service; he is currently diagnosed with a psychiatric condition, variously manifested by PTSD, adjustment disorder, and depression; and the evidentiary record makes it at least equally likely that the current condition was incurred in service.


CONCLUSION OF LAW

The criteria to establish service connection for a psychiatric disability, variously diagnosed as PTSD, adjustment disorder and depression, are met.  38 U.S.C.A. §§ 1111, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a psychiatric disorder, to include PTSD, due to certain events that happened during his service, including military sexual trauma (MST).  

As the evidentiary record tends to make such a relationship at least as likely as not, the claim will be granted.

A.  Applicable Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

Service connection for posttraumatic stress disorder requires (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

A medical diagnosis of PTSD is required to establish service connection.  Young v. McDonald, 766 F.3d 1348, 1354 (Fed. Cir. 2014); see also 38 C.F.R. § 4.125.  

If a PTSD claim is based on in- service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

Where records are regularly kept for such a purpose, the absence of any record of an event or condition may be considered affirmative evidence of its nonoccurrence if the condition would normally have been recorded during the regularly conducted activity if it had occurred.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7).  However, in the context of MST, a veteran's failure to report an alleged sexual assault to military authorities cannot be treated as pertinent evidence that the sexual assault did not occur.  See AZ, 731 F.3d at 1322.  

B.  Discussion

(1) Current Diagnosis

Here, the record establishes a current diagnosis.  A VA examiner in September 2009 confirmed the diagnosis of PTSD.  Also of record is a diagnosis of adjustment disorder, which is first shown in a private treatment record in March 2007 and then again at VA in May 2008.  A diagnosis of acute depression was made much earlier at a private hospital in April 1997.  

The Board notes that the evidence also reflects a diagnosis of borderline personality disorder, as made by a VA examiner in September 2009.  Personality disorders are deemed to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection may only be established for disability resulting from a superimposed injury or disease occurring during active service.  VAOPGCPREC 82-90 (July 18, 1990).

(2) In-Service Event

The Veteran maintains that he was sexually assaulted on a continuous basis throughout his service.  See Board Hr'g Tr. 5.  

Initially, the Board will find that the Veteran is presumed sound at service entrance.  Several post-service treatment records, such as an April 1997 VA treatment record, refer to a history of childhood abuse.  However, the March 1979 entrance examination does not suggest a preexisting mental health problem.  In this regard, the Veteran denied all pertinent symptoms, and the examining doctor found no psychiatric abnormality on clinical evaluation.  Thus, the Veteran is presumed sound at entrance, and the notations made in post service documents of pre-service abuse do not provide clear and unmistakable evidence sufficient to rebut the presumption of soundness at service entrance.  See 38 U.S.C.A. § 1111.  

With this in mind, the Board must find that the remaining service treatment records (STRs) tend to make it likely that the Veteran experienced assaults and depression during service.  

First, the STRs show that he was referred for a psychiatric evaluation in December 1979, which was approximately seven months into his service.  The referral was made because he "[h]as been depressed - not accepted by peers," and because he had ingested numerous medications that morning.  On evaluation, it was noted that there was "[e]nvironmental pressures and alienated from unit led to acting out of depression," which resulted in "usual depressive symptoms."  

In addition to this assessment, the STRs document an assault in August 1980, which resulted in an eye injury.  Likewise, he was referred by his unit commander in February 1980 for another psychiatric evaluation.  Where asked to "describe any recent changes in conduct and/or efficiency," the unit commander wrote that the Veteran "has been extremely quiet and withdrawn."  It was also noted that he "does not get along with peers or superiors at all.  He has been in several fights and does not do a good job for his supervisor."  Several months later, in November 1980, he was recommended for a general discharge based on an "inability to adapt socially and emotionally to military service."  

Overall, the STRs do tend to make it likely that the Veteran first manifested symptoms of depression and was assaulted, as he maintains, during service.  

(3) Nexus

Finally, the record contains evidence making it at least equally likely that the current psychiatric condition is a result of the events during service.  

Specifically, the VA examiner in September 2009 diagnosed PTSD "secondary to alleged military sexual trauma."  Despite this conclusive and unequivocal diagnosis, the examiner went on to give a contradictory explanation while attempting to justify this diagnosis:

There is no way for this examiner to establish any nexus between Axis I diagnosis and military history. The [V]eteran's diagnosis of military sexual trauma and posttraumatic stress disorder are seen as based upon the [V]eteran's history and this examiner would have to resort to speculation to establish any nexus between Axis I diagnosis and military history.  In addition borderline personality disorder does appear to be one of the primary reasons why the [V]eteran was unable to tolerate the military and was ultimately discharged prematurely.

(The examiner gave essentially the same rationale in two other places in this examination report.)  

The Board has difficulty attempting to reconcile this VA examiner's internally inconsistent assessment.  However, it appears that the examiner is saying that he reached the favorable diagnosis and nexus based on the Veteran's self-report alone ("based on the veteran's history,") but would otherwise not be able to reach this favorable opinion.  Overall, the Board must give this opinion the more favorable interpretation.  Otherwise, the rationale does not entirely support the opinion, which would require additional development.  See, e.g.,  Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  And under such circumstances, the Board finds that this examiner's opinion adequately informs the decision, and undertaking additional development would amount to remanding for the sole purpose to obtain evidence against a claim.  Mariano v. Principi, 17 Vet. App. 305 (2003);  but cf Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (explaining that VA "has an affirmative duty to gather the evidence necessary to render an informed decision on the claim, even if that means gathering and developing negative evidence, provided he does so "in an impartial, unbiased, and neutral manner.").

Accordingly, the VA examiner's opinion tends to make it at least equally likely that the Veteran's current psychiatric condition is a result of service.  

The September 2009 VA examiner also made comments indicating that the Veteran's borderline personality disorder caused the occurrence of the in-service events.  In a November 2009 addendum, the examiner clarified:

In addition the [V]eteran does suffer from a variety of personality disorders that would appear to contribute to both sexual promiscuity as well as history of conflicts and other interpersonal conflicts he has experienced both in the military and following his discharge into civilian life.

Accordingly, this VA examiner wrote that:

Based upon review of all pertinent evidence it is this examiner's opinion that [the] claim[] of posttraumatic stress disorder [has] no nexus to the [V]eteran's military career and this examiner does not note any nexus between claim[] of psychiatric symptoms [] and the [V]eteran's military history.

The Board finds that this addendum is non-responsive.  The first quoted statement addresses the question of whether a personality disorder caused the in-service events.  However, the material question in this appeal concerns whether the events during service ultimately resulted in the Veteran's PTSD regardless of what caused those events.  Therefore, the examiner's first statement is not material in this appeal.  The second quoted statement addresses the material nexus question, but the VA examiner provided no additional rationale justifying how he reached this opinion other than the bare statement that he "does not note any nexus."  This statement does not materially inform the Board as to why the examiner did not "note" any nexus.    

This VA examiner also found that "it is more likely than not that [the] current symptoms are secondary to the [V]eteran's borderline personality disorder."  This statement concerns the severity of the Veteran's current PTSD symptoms, which may be taken into consideration when assigning an initial rating for the service-connected psychiatric disorder.  The examiner does not appear to be retracting his prior diagnosis of PTSD and nexus.  As such, this part of the opinion is irrelevant to the outcome of this appeal.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (explaining that "the appropriate time to consider the veteran's symptoms is when determining the amount of compensation to which the veteran is entitled."); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see, also, Ferenc v. Nicholson, 20 Vet. App. 58, 62-63 (2006) (finding that that "compensation" is a distinct legal term from both "rating" and "service connection". . . Congress has created a clear distinction between these terms.").

In conclusion, after resolving all reasonable doubt in the Veteran's favor, the evidentiary record is in relative equipoise as to all material elements of the claim. Therefore, service connection is warranted, and the claim must be granted.  

Because the benefit being sought on appeal is granted in full, the Board finds that any errors in VA's duties to notify and assist are harmless and will not be discussed. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159 (2013).


ORDER

Service connection for a psychiatric disability, variously manifested by PTSD, adjustment disorder, and depression, is granted.


REMAND

The remaining claims now on appeal must be remanded to obtain additional evidence.  

(1) Missing Records

The Veteran testified at his Board hearing that he had treatment at VA for his hearing loss beginning from 1981 until today.  See Board Hr'g Tr. 16-17.  Likewise, he testified that he was first diagnosed with HIV at VA in approximately 1993.  The claims file shows that the RO previously attempted to obtain VA treatment records from the pertinent facility (East Orange) until the facility responded in July 2003 that no records could be located from 1984 to present.  A prior response from this facility also indicated that earlier records during the 1980s were likewise unavailable.  

Accordingly, it would appear futile at present to attempt to undertake further efforts to obtain those records.  Nonetheless, the claims file currently contains VA treatment records for only a limited window of time in 2008.  The Veteran's own statements indicate that he has had ongoing treatment at VA, including since 2003.  Therefore, it is important that all available VA treatment records be associated with the claims file.  

Also, the claims file shows that the Veteran has received Social Security disability benefits since 2009.  Those records are potentially pertinent to the remanded claims and should be obtained.  

(2) VA Examinations

Regarding hearing loss, a VA examination has not been conducted, but is needed to fully inform the Board's determination.  See, e.g., 38 C.F.R. § 3.385; Palczewski v. Nicholson,  21 Vet. App. 174, 181-82 (2007).

Regarding HIV, the Veteran was previously examined in October 2009 (once) and November 2009 (twice) by two different VA examiners.  Both examiners found that it was unlikely that the Veteran's HIV was due to service.   However, both examiners materially relied on a finding that the sexual assaults are not documented in the STRs.  For instance, the VA examiner in October 2009 reasoned that "[t]here is no record or evidence of sexual assault in the service medical records or the [claims-]file."  The second VA examiner gave a similar rationale.  However, the STRs do document an assault of some nature, and the controlling law in this case precludes the absence of a documented sexual assault from being treated as pertinent evidence that the sexual assault did not occur.  See AZ, 731 F.3d at 1322.  As such, a new VA examination is needed.  

Regarding the claimed eye condition, a new VA examination is likewise necessary to address the unresolved medical question raised by the claim.  The Veteran previously underwent an examination in October 2008.  This VA examiner diagnosed the Veteran with (1) dry eye (2) HIV without retinopathy (3) hyperopia (4) asteroid hyalosis of right eye.  The VA examiner did not give an opinion regarding the etiology of the diagnosed conditions, including whether any current eye condition may be related to the documented in-service injury in August 1980, when he was "assaulted by another guy."  This injury caused swelling, bruising, a scratch in the left corner, and blurry vision.  Such an opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for any private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  Any identified records should be sought. 

2.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, including those beginning from 2003.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.

3.  Obtain all available records from the Social Security Administration regarding the Veteran's application for disability benefits (whether awarded or denied) with that agency, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file.  

5.  After completing the requested development in paragraphs 1-4 above, arrange for the Veteran to undergo an appropriate VA audiological examination.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake all required testing.  Then, based on the record review and examination results, the examiner is requested to address whether it is at least as likely as not (i.e., equally probable) that a current hearing impairment is due to any event or injury during service. 

In doing so, the examiner is asked to take into consideration the Veteran's statements that he first remembers experiencing hearing loss during service.  See Board Hearing Transcript 15-16, August 2014.

Please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.

A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing the requested development in paragraphs 1-4 above, arrange for the Veteran to undergo an appropriate VA examination to address the claimed HIV infection.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake all required testing.  Then, based on the record review and examination results, the examiner is requested to address whether it is at least as likely as not (i.e., equally probable) that the Veteran's HIV infection is due to the events and injuries during his service from May 1979 to January 1981.  For purposes of answering this question, the examiner is asked to address whether his/her opinion would change if it were accepted as true that the Veteran was sexually assaulted during service.  

Please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.

A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing the requested development in paragraphs 1-4 above, arrange for the Veteran to undergo an appropriate VA examination to address the eye condition.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake all needed testing.  Then, based on the record review and examination results, the examiner is requested to address each of the following:

(a) Provide a current diagnosis for any disorder(s) found extant in the left eye.  If the Veteran is found to previously have had an eye disorder that is no longer extant, when did that condition resolve?

(b)  For each diagnosis made, provide an opinion as to whether it is at least as likely as not (i.e., equally probable) that the condition is due to the documented assault during service. 

(c) Notwithstanding your answer to question (b), please provide an opinion as to whether it is at least as likely as not (i.e., equally probable) that any eye condition is proximately due to, the result of, or caused by a separate medical condition, such as HIV?

(d) Notwithstanding your answers to questions (b) to (c), please provide an opinion as to whether it is at least as likely as not (i.e., equally probable) that any eye condition has been aggravated (made permanently worse or increased in severity) by any other medical condition, such as HIV or a psychiatric disability?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.

A report of the examination should be prepared and associated with the Veteran's VA claims file.

8.  After completing all action set forth in paragraphs 1-7, undertake any further action needed as a consequence of the development completed in those directives.

Then, readjudicate the remanded matters with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations. The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


